PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/458,941
Filing Date: 1 Jul 2019
Appellant(s): LEE et al.



__________________
Christopher B. Kilner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 09 October 2020 from which the appeal is taken have been modified by the Advisory Action dated 28 December 2020 (the rejections of claims 21-23 were withdrawn in response to submitted amendments).  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the Examiner: The rejections of claims 1-10 under 35 U.S.C. 103.  The arguments directed to claim 1 are persuasive, therefore these rejections are withdrawn.

(2) Response to Argument
Appellant argues that "The Examiner has erred and Office Action fails to establish a prima facie case of obviousness of claim 11 at least because even if combined, Enoki, Bowser, and Tanaka fail to disclose or suggest every claimed feature" (Appeal Brief, pg. 14, para. 2).  In particular, Appellant argues that the tertiary reference Tanaka fails to teach the claimed "image smoother" limitations (i.e. the final paragraph) of claim 11 because the smoothing processes of Tanaka are applied to the backlight data of Tanaka rather than the image data: "it is abundantly clear that different data is sent to the pixels and the backlight, with only the backlight data being 'smoothed,' " (Appeal Brief, pg. 16, para. 1).  The Examiner agrees that the image smoothing of Tanaka employs the backlight data (as acknowledged in the Advisory Action dated 28 December 2020), but nonetheless maintains that Tanaka teaches and renders obvious the disputed limitations.

Fig. 30 of Tanaka illustrates an image smoothing embodiment.  The top row of Fig. 30 illustrates the input image (i.e. RGB) data.  The middle two rows illustrate the backlight data.  The bottom row illustrates the resulting, smoothed display images.  As one can see from the top row, an initially dark input image is shifted from right to left to reveal brighter image data, thereby causing abrupt changes in luminance.  Since a visible shift occurs in the top row of input images, they are considered "shifted image data."  Tanaka recognizes this abrupt change ("in accordance with the input image … a correction is performed to keep the amount of change lower," para. 196).
When comparing the input images of the top row of Fig. 30 to the display images of the bottom row of Fig. 30 (which are ultimately seen by a viewer), one can tell that the shifted image data of the top row has been modulated in order to smooth any abrupt changes.  For example, when moving from the second to third input image frames (in the top row of Fig. 30), there is an abrupt change in the image data where the values change from dark to light.  A correction is performed, and one can tell in the bottom row that the shifted image data of the top row has been modulated so that when moving from the second to third frames, the perceived image data changes from dark to medium to light, thereby smoothing the abrupt change.  It is true that the backlight LEDs are used to produce this effect.  Nonetheless, this process teaches the claimed the image smoother is configured to compare the shifted image data for the current frame image data and the shifted image data for the previous frame image data ("when the , and to modulate the shifted image data for the current frame image data to increase or decrease a gray value for pixels having gray values different from those of corresponding pixels of the shifted image data for the previous frame image data by more than a predetermined threshold value ("a correction is performed to keep the amount of change lower," Tanaka, para. 196; "any luminance value whose amount of change is equal to or greater than a predetermined threshold is corrected," Tanaka, para. 192).  The claim limitations do not preclude a prior art reference that is configured to increase or decrease a gray value for pixels by employing backlight data.  This is especially evident in light of Tanaka (para. 3), which teaches that a pixel luminance (i.e. gray value) is the result of both a backlight value and an RGB value.  Therefore, the backlight smoothing techniques of Tanaka increase or decrease a gray value for pixels.
The above argument stands on its own to show that Tanaka teaches the disputed claim limitations as they are written.  Nonetheless, even if the claim limitations were narrowly interpreted to require the RGB data itself to be modified, rather than updating backlight values, the combination of Enoki, Bowser, and Tanaka would still render the disputed claim limitations obvious.  The word "pixel" is shorthand for "picture element."  In the art of computer graphics and displays, a pixel/picture element can refer to any of: a physical red, green, or blue LED, a single unit of red, green, and blue LEDs, a backlight LED, or the computer graphics data values that are used to control any of those physical LEDs.  One having ordinary skill in the art would understand that "smoothing" techniques applied to any single one of these types of picture elements could be applied to any or all of the known types of picture elements.  Thus, even if the claims were narrowly interpreted to require that the RGB data itself be modified to smooth abrupt changes in luminance, one having ordinary skill in the art would readily apply the image smoothing of the backlight pixels of Tanaka to the RGB pixels of the combination of Enoki and Bowser for "improving the quality of display images" (Tanaka, para. 2).

Appellant argues "one of ordinary skill in the art of shifted images (to prevent burn-in) such as Enoki and Bowser would have no reason to look to the backlight art of Tanaka absent impermissible hindsight based upon Appellant's disclosure" (Appeal Brief, pg. 20, para. 5).  The Examiner respectfully disagrees.  In computer graphics and display technology, there is no appreciable separation between an "art of shifted images" and a "backlight art" as alleged by Appellant.  Instead, one having ordinary skill in the art would look to all displays and all computer graphics technologies in order to make improvements to his or her devices.  Tanaka recognizes that abrupt luminance changes in shifted images create negative user experiences, therefore Tanaka causes the abrupt luminance changes to be smoothed.  Any person having ordinary skill in display and computer graphics technologies would look to Tanaka for the purpose of "improving the quality of display images" (Tanaka, para. 2).
Any remaining arguments are considered moot based on the foregoing.  For the above reasons, it is believed that the rejections of claims 11-20 should be sustained.

Respectfully submitted,
/RYAN MCCULLEY/Primary Examiner, Art Unit 2611                                                                                                                                                                                                        
Conferees:
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611   


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.